Citation Nr: 0429838	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1999 for a rating of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which, in pertinent part, granted 
a TDIU rating effective September 14, 1999.  The veteran 
appeals for an earlier effective date for the TDIU rating.  

The veteran testified at a Travel Board hearing held at the 
RO in March 2004.


FINDINGS OF FACT

1.  On August 21, 2000, the RO received a formal claim from 
the veteran requesting a TDIU rating.  

2.  In May 2002, the RO issued a rating decision granting an 
increased disability rating for service-connected hepatitis C 
with history of hepatitis B, from 0 to 40 percent, effective 
March 15, 1999.  It also granted service connection for major 
depressive disorder, at a 50 percent initial disability 
rating, effective from September 14, 1999; and granted 
entitlement to a TDIU rating, effective from September 14, 
1999.   

3.  The veteran was first diagnosed with a major depressive 
disorder on September 14, 1999.

4.  September 14, 1999 is the earliest date at which it 
became factually ascertainable that the veteran had become 
individually unemployable due to his service-connected 
disabilities.




CONCLUSION OF LAW

The criteria for an effective date prior to September 14, 
1999 for an award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1972 
to March 1975.  His service medical records show treatment 
for hepatitis B, Australian antigen positive.  

On March 15, 1999, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for residuals of hepatitis and for a skin 
condition.  The portion of the form entitled, "IF YOU CLAIM 
TO BE TOTALLY DISABLED", was crossed out.

In May 1999, the RO sent correspondence to the veteran 
requesting that he identify all sources of medical treatment 
that he has received for his skin condition and hepatitis 
since his discharge from the service.  The letter indicated 
that the RO would request any treatment records identified by 
the veteran.  

In support of his claim, medical treatment records dating 
from July 1987, were received from the VA medical center in 
Richmond, Virginia.  A review of these records revealed 
treatment for a variety of conditions.  

In May 1999, a VA examination for liver, gall bladder and 
pancreas was conducted.  The report noted the veteran's 
complaints of fatigue.  He denied any recent weight loss, 
jaundice or bilirubinuria.  Abdominal examination revealed no 
tenderness or masses, and the liver did not appear to be 
enlarge.  There was no evidence of jaundice or swelling, but 
he was positive for hepatitis C.  The report concluded with 
an impression of hepatitis C, and resolved hepatitis B.  It 
noted that liver function tests, performed in March 1999, 
were normal.  It also noted pseudofollicultitis barbae which 
had basically gone into remission.  

A liver biopsy, performed in April 1999, showed hepatitis C 
with no significant fibrosis.  A treatment report, dated in 
August 1999, noted complaints of early satiety, diarrhea and 
abdominal discomfort.  The report concluded with an 
assessment of hepatitis C, not currently using alcohol, 
Hepatitis C AB positive, liver enzymes not elevated, but with 
chronic fatigue and vague abdominal symptoms.  

In October 1999, the RO issued a decision granting, in part, 
service connection at a noncompensable (0 percent) rating for 
hepatitis C with history of hepatitis B; and granting service 
connection at a noncompensable rating for pseudofolliculitis 
barbae.  The effective date for both of these conditions was 
March 15, 1999.  

On September 14, 1999, the veteran was seen for a psychiatric 
consultation.  He reported complaints of anxiety and 
nightmares relating to his hospital experience.  He also 
reported feelings of worsening depression over the last four 
years.  As for his prior history of psychiatric treatment, 
the report noted that he had never seen a psychiatrist 
before, and had never been treated with any psychiatric 
medication.  The report noted that he last worked in 1995 as 
a traffic signal controller.  The report concluded with an 
Axis I diagnosis of major depressive disorder.  The VA 
physician further opined that the veteran's chronic hepatitis 
was a possible cause of the veteran's depression and fatigue.  
The veteran was referred to the day treatment program.  

In December 1999, the veteran was hospitalized with 
complaints of depressed mood and suicidal ideation.  The 
report noted that he has one year of college education.  The 
report concluded with an assessment of major depressive 
disorder, severe with psychotic features, and listed a global 
assessment of functioning (GAF) score of 30.  He was 
discharged one week later with a GAF score of 55/60.  
Subsequent treatment reports showed ongoing treatment for 
major depression.

A treatment report, dated in July 2000, from K. Gianola, 
M.D., noted that the veteran's symptoms of fatigue, poor 
appetite, weakness, pruritis and joint pains were all due to 
his hepatitis along with superimposed depression.  Dr. 
Gianola also opined that she did not anticipate him ever 
returning to productive employment.

On August 21, 2000, the veteran filed an Application for 
Increased Compensation Based on Unemployability, VA Form 21-
8940.  On his form, he indicated that he became too disabled 
to work in 1996. 

In November 2000, a VA examination for liver, gall bladder 
and pancreas was conducted.  The report concluded with 
diagnoses of Hepatitis B and C, diagnosed approximately in 
1973, with episodes of anorexia, ascites, nausea and 
depression.

In August 2001, a letter was received from M. Shumate, Ph.D., 
who noted that the veteran had been approved for Social 
Security benefits and was being treated for chronic hepatitis 
C, arthritis, depression and other problems.

In December 2001, records were received from the Social 
Security Administration.  A review of these records revealed 
that the veteran was awarded disability benefits, effective 
from December 27, 1999.   The records noted Hepatitis B and 
C, as the primary diagnosis, and affective disorders, as the 
secondary diagnosis.

In May 2002, the RO issued a decision that granted an 
increased disability rating for the veteran's service-
connected hepatitis C with history of hepatitis B, from 0 to 
40 percent, effective March 15, 1999.  It granted service 
connection for: (1) major depressive disorder, at a 50 
percent initial disability rating, effective from September 
14, 1999; and (2) skin rash, contact dermatitis, rated 
noncompensable, from December 21, 1999.   It also granted 
entitlement to a TDIU rating, effective from September 14, 
1999, and denied special monthly compensation based on need 
for aid and attendance or housebound status.

In March 2003, the veteran filed his notice of disagreement 
requesting an earlier effective date for his TDIU rating.  He 
indicated that he has been permanently unemployed from the 
years 1997 to 1999.

In March 29, 2004, a travel board hearing was conducted 
before the Board sitting at the RO.  At the hearing, the 
veteran testified that he has been unemployed since 1996, and 
that the effective date assigned to his TDIU rating should 
reflect that.  The veteran, with the assistance of his 
representative, argued the effective date for the TDIU rating 
should at a minimum be March 15, 1999, the date he filed his 
initial claim seeking service connection, in part, for 
residuals of hepatitis.  He indicated that he has received 
all of his treatment at the VA medical center in Richmond, 
Virginia.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
an effective date prior to September 14, 1999, for a TDIU 
rating.  Pertinent records have been obtained.  In 
particular, the RO has obtained the veteran's records from 
the VA medical center in Richmond, Virginia, and has obtained 
the veteran's records from the Social Security 
Administration.  The notice and duty to assist provisions of 
the law have been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Moreover, as the outcome of this case turns on the 
law rather than the evidence, the notice and duty to assist 
provisions of the law are inapplicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In the instant case, there was no informal or formal claim 
for a TDIU rating until the claim filed on August 21, 2000.  

In May 2002, the RO issued a decision granting an increased 
disability rating for hepatitis C with history of hepatitis 
B, from 0 to 40 percent, effective March 15, 1999.  It also 
granted service connection for: (1) major depressive 
disorder, at a 50 percent initial disability rating, 
effective from September 14, 1999; and (2) skin rash, contact 
dermatitis, rated noncompensable (0 percent), from December 
21, 1999.  Finally, the RO granted, in pertinent part, 
entitlement to a TDIU rating, effective from September 14, 
1999.  

The veteran contends that an earlier effective date prior to 
September 14, 1999 is warranted for his TDIU rating.  He 
contends that he has been unemployable due to his service-
connected disabilities since 1996.  He also alleges that his 
initial claim for service connection residuals of hepatitis, 
filed in March 15, 1999, included a claim of major depressive 
disorder as a secondary, i.e. residual, condition.

Initially, the Board notes that it was the September 14, 
1999, grant of service connection for major depressive 
disorder, at a 50 percent disability rating, that rendered 
the veteran eligible for consideration of a TDIU rating on a 
schedular basis.  38 C.F.R. § 4.16(a).  

Despite the veteran's contentions herein, there is no medical 
evidence showing a diagnosis of major depression prior to 
September 14, 1999.  Accordingly, an earlier effective date, 
prior to September 14, 1999, is not warranted for service 
connection for major depressive disorder.  Thus, prior to 
September 14, 1999, the veteran is shown to be service-
connected for hepatitis C with history of hepatitis B, rated 
40 percent disabling; and skin rash, contact dermatitis, and 
pseudofolliculitis barbae, both rated noncompensable.  

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to a TDIU rating on an extraschedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Prior to September 14, 1999, the veteran's combined 40 
percent compensation rating does not meet the percentage 
requirements for consideration of a TDIU rating on a 
schedular basis under 38 C.F.R. § 4.16(a).  The Board does 
not have authority to assign a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Moreover, in 
the instant case the Board sees no exceptional or unusual 
circumstances prior to September 14, 1999, that would warrant 
referral of the case to the appropriate VA official for 
consideration of a TDIU rating on an extraschedular basis.  
While not asymptomatic, the Board finds the veteran's 
service-connected hepatitis C with history of hepatitis B to 
be adequately rated under Diagnostic Code 7354.  The	 May 
1999 VA examination for liver, gall bladder and pancreas 
noted his complaints of fatigue.  He denied any recent weight 
loss, jaundice or bilirubinuria.  Abdominal examination 
revealed no tenderness or masses, and the liver did not 
appear to be enlarge.  There was no evidence of jaundice or 
swelling, but he was positive for hepatitis C.  The report 
concluded with an impression of hepatitis C, and resolved 
hepatitis B.  His liver function tests, performed in March 
1999, were normal.  It also noted that his service-connected 
pseudofollicultitis barbae had basically gone into remission.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date.  In 
this case, a factually ascertainable increase in disability 
was shown on September 14, 1999, the date the medical 
evidence shows that the veteran was first diagnosed with 
major depressive disorder.  The law, not the evidence, is 
dispositive of the outcome of this case.  As a matter of law, 
there is no entitlement to an effective date prior to 
September 14, 1999 for the TDIU rating.  Thus, the claim for 
an earlier effective date must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

An effective date earlier than September 14, 1999, for an 
award of a TDIU rating, is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



